DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March, 2022 has been entered.
 Response to Amendment
Claims 1-19 are pending. Claims 1-19 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see page 8, filed 3 March, 2022, with respect to the 35 USC 103 rejections of claims 1-19, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-19 have been withdrawn. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted above, arguments with respect to the claims as amended when compared to the cited prior art are persuasive. The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims.



“A Simple and Effective Initialization of CNN for Forensics of Image Processing Operations” Following several recent studies [2, 4, 5, 16], we focus on the detection of these image processing operations which would provide useful hints on exposing image forgeries. To solve this forensic problem, majority of existing methods follow a common strategy. First, local pixel difference or residuals are computed through an adequate filtering to suppress the image content. Here, the residual means the difference between an image patch and its median filtered version, and this can be understood as a customized first layer of fixed non-linear high-pass filtering in the CNN.  Since we focus on the first layer initialization and its utility, for this first experiment we have borrowed the network design used by [2] (see the original paper for details of network architecture). The first layer of their network contains three constrained 5 × 5 Laplacian-like filters. In our network, we replace the first layer by three 5 × 5 filters initialized by our method presented in Section 3, while keeping the network architecture unchanged. Later, our network was trained without any constraint. For comparison purposes, we also tested a network with three fixed 5 × 5 high-pass filters which simply compute the prediction error of the center element in input by using a weighted sum (with equal weights) of its 24
neighbors “seen” by the filter. For the constrained CNN [2], we have used the implementation shared on-line by the authors. For this less challenging multiclass problem, we consider the
following configurations regarding the first layer: 1) we pick up a 5 × 5 high-pass filter named “S5a” among the SRM (Spatial Rich Model) [7] filters and use three “S5a” in a fixed first layer. Similar to the last experiment, we borrow network architecture from Chen et al.’s work [4] and 

One of the other closest prior art references to the amendment is the following, however, this reference would likely teach away from the rich model filter, as the reference explicitly compares with the SRM-Based Approach (part V, E) and an “Analogy With Existing Forensic Approaches” which indicates the differences between the traditional approach and the approach in the reference. The concepts of constrained convolution, a source camera, localizing an attribute, and residual being a difference between a predicted value for a central pixel defined over a pixel neighborhood and a scaled value of a pixel: 

“Constrained Convolutional Neural Networks: A New Approach Towards General Purpose Image Manipulation Detection”: Furthermore, our constrained CNN can still accurately detect image manipulations in realistic scenarios where there is a source camera model mismatch between the training and testing data. To address these issues, researchers have recently focused on developing general-purpose image forensic techniques to determine if and how an image has undergone processing. Tools from steganalysis have been adapted to perform general-purpose image forensics [19], [20]. Specifically, powerful steganalytic features called the spatial-domain rich model (SRM) [19] have been successfully used to perform universal image manipulation detection provide localized manipulation detection results, 
    PNG
    media_image1.png
    206
    450
    media_image1.png
    Greyscale

Additionally, we conducted a set of experiments to mimic a realistic scenario where a forensic
investigator will use our CNN to analyze images from different, possibly unknown source devices than we used to train our CNN. These experimental results show that our CNN can
still accurately detect image manipulations even when there is a source mismatch between the data used to train our CNN and an image under investigation.

The following references are also cited as relevant:
“An Improved Method of Median Filtering Forensics for Enhanced Image Security
Detection” [does not predate] Inspired by deep neural networks, this research proposes
an innovative framework to improve the detection ability of median filter forensics on JPEG compressed low-resolution images. The first step is to enlarge the input image to make
the difference between the median filtered image and the corresponding original image more obvious; the second step is to use a high-pass feature filter to obtain residuals in
multiple directions of the image to make the image. To address the problem of weak median
filtering traces, we designed a pre-processing layer to increase the difference between the median filtered image and the corresponding original image by magnifying the input image, and use high-pass feature filter to obtain residuals in different directions of the image to enrich the


“A Universal Image Forensic Strategy Based on Steganalytic Model” The experimental results show that all evaluated steganalyzers perform well while some steganalytic methods such as the spatial rich model (SRM) [4] and LBP [19] based methods even outperform the specific forensic methods significantly.

“Countering Median Filtering Anti-forensics and Performance Evaluation of Forensics against Intentional Attacks” Using a generalized Gaussian distribution to model the pixel value difference distribution, they estimated the noise distribution to be added in the pixel
value difference domain of a median filtered image and shifted the pixel value difference distribution to the plausible one. In this section we propose an effective countering antiforensic
method. To suppress image content and detect median filtering anti-forensic attack in [16], we extract feature from the difference of a median filtered version of an image and the image itself. This is what we refer to as median filter residual (MFR). 

“Rich Models for Steganalysis of Digital Images”: The rich model is assembled as part
of the training process and is driven by the available examples of cover and stego images. general-purpose model for various applications in forensics and in universal blind steganalysis Residual Classes: As the figure shows, the residuals are divided into six classes depending on the central pixel predictor they are built from. The classes are given the following descriptive
names: 1st, 2nd, 3rd, SQUARE, EDGE3x3, and EDGE5x5. The predictors in class “1st” estimate the pixel as the value of its neighbor, while those from class “2nd” (“3rd”) incorporate
a locally linear (quadratic) model. IV. ASSEMBLING THE RICH MODEL

“Deep Learning Hierarchical Representations for Image Steganalysis”: residual maps in a spatial rich model (SRM), which acts as a regularizer to suppress the image
content effectively 

“A Deep Learning Approach to Detection of Splicing and Copy-Move Forgeries in Images” Rather than a random strategy, the weights at the first layer of our network are initialized with the basic high-pass filter set used in calculation of residual maps
in spatial rich model (SRM), which serves as a regularizer to efficiently suppress the effect of image contents and capture the subtle artifacts introduced by the tampering operations high-pass filters used in calculation of residual maps in spatial rich model (SRM) [17], central value in each neighborhood is normalized by the surrounding pixel values. build rich media model (RM) [17] in image steganalysis. In another word, we try to use those filters from the same residual class whenever possible. Therefore, we take the following measures to initialize the weight kernels in the first layer.

“A DENSE U-NET WITH CROSS-LAYER INTERSECTION FOR DETECTION AND LOCALIZATION OF IMAGE FORGERY”: [does not predate] Spatial rich model (SRM) filters are adopted for capturing residual signals in the detected images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661